DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-11, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ozeki et al. (US 20100271816).
Regarding Claim 1, Ozeki discloses (in at least Fig. 14) a lighting assembly comprising: an elongated heat sink (22, heat dissipation schematically shown in fig. 14) supporting at least one LED (23) for emitting light; a reflector (3B) disposed proximate to the heat sink (22), wherein the reflector (3B) comprises a front surface (side facing the LED) for receiving the light and a back surface (side not facing LED); at least one elongated rail (protrusion between 42a and 42b of Fig. 14 and 33B of Fig. 8) along the back surface; a mounting bracket (42a and 42b) connected to the at least one elongated rail for mounting the lighting assembly to a surface (63). 
Regarding Claim 2, Ozeki discloses the lighting assembly of claim 1 further comprising a first end cap (6a see gig. 11c) secured to a first end of the reflector and a second end cap (6b) secured to a second end of the reflector (see fig. 11c). 
Regarding Claim 3, Ozeki discloses the lighting assembly of claim 2 wherein the first end cap (6A) is mounted to the first end using a first snap-fit connection (see [0071] and Fig. 4a and 4b) and the second end cap (6B) is mounted to the second end using a second snap-fit connection (see [0071]). 
Regarding Claim 4, Ozeki discloses the lighting assembly of claim 1 wherein the at least one LED emits uplight (light is emitted up down and to the left as seen in fig. 14) and the front surface (front surface of reflector faces down see fig. 14) faces downward when the lighting assembly is mounted to the surface (63). 
Regarding Claim 5, Ozeki discloses the lighting assembly of claim 1 wherein the front surface is reflective (see abstract, “reflector members (3A and 3B) mounted on the side of the upper face of the board and having reflecting portions (34a and 34b) for covering the light emitting units and for reflecting the lights from the light emitting units”). 
Regarding Claim 7, Ozeki discloses the lighting assembly of claim 1 wherein the at least one elongated rail comprises two elongated rails disposed substantially parallel to one another (as seen in fig. 8 the rail comprises two surface edges parallel to each other additionally 22b is parallel to 33b). 
Regarding Claim 8, Ozeki discloses the lighting assembly of claim 1 wherein the mounting bracket is substantially U-shaped (as seen in fig. 14, 42a and 42b form legs of the U-shape). 
Regarding Claim 9, Ozeki discloses the lighting assembly of claim 7 wherein the mounting bracket includes a first end (42A or B) that engages a first one of the two elongated rails and a second end (at 22b) that engages a second one of the two elongated rails (22b). 

Regarding Claim 10, Ozeki discloses the lighting assembly of claim 1 wherein the mounting bracket is removably connected to the at least one rail (as seen in fig. 8 and 9). 
Regarding Claim 11, Ozeki discloses the lighting assembly of claim 2 wherein the first end cap and the second end cap (6A and B) each comprise two separate pieces joined together. 
Regarding Claim 16, Ozeki discloses a lighting assembly (in fig. 14) comprising: a reflector (3B) comprising a front surface for receiving light (surface facing the LED); elongated heat sink  (22) supporting at least one LED (23) for emitting light disposed proximate to the reflector, wherein the front surface and the heat sink are exposed to the ambient environment (as seen in fig. 14 the heat sink is exposed to the ambient environment and the front surface is not sealed by 5B thus it is also exposed to the ambient environment, see [0005]) and, wherein the heat sink has a first end including a mounting surface (end enclosed by 3B) supporting the at least one LED and a second end (side not enclosed by 3B), wherein the first end is wider than the second end (as seen in fig. 14); and wherein the at least one LED emits uplight  (light goes to the left up and down) and the front surface faces downward when the lighting assembly is in a mounted position (the light is directed down). 
Regarding Claim 17, Ozeki discloses the lighting assembly of claim 16 further comprising a first end cap (3B 6A/B) secured to a first end of the heat sink and the reflector and a second end cap (3B 6A/B) secured to a second end of the heat sink and the reflector . 

Regarding Claim 18, Ozeki discloses the lighting assembly of claim 17 wherein the first end cap and the second end cap maintain a desired spacing between the heat sink and the reflector (as seen in fig. 14). 
Regarding Claim 19, Ozeki discloses the lighting assembly of claim 16 wherein the heat sink (22 and 47) is hollow (as seen in fig. 14).
Regarding Claim 20, Ozeki discloses the lighting assembly of claim 17 wherein at least one of the first end cap and the second end cap comprises a removable side cover (6A/B) that provides access to a power connection (at 7A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozeki.
Regarding Claim 6, Ozeki discloses the lighting assembly of claim 1.
 Ozeki does not expressly disclose wherein the front surface is a diffuse white reflector.
Ozeki further discloses a diffuse white reflective material can be used ([0129]).
Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the invention wherein the front surface is a diffuse white reflector. The motivation would have been to use a reflective material for the reflective layer. 
Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozeki et al. (US 20100271816) in view of St. Ives et al. (US 20110051407).
Regarding Claim 12,  Ozeki discloses a first lighting assembly (Fig. 14) comprising: a first elongated heat sink (22) supporting at least one first LED (23) for emitting light; a first reflector (3B) disposed proximate to the first heat sink, wherein the first reflector comprises a first front surface (facing the LED) for receiving the light from the at least one first LED; a first end cap (6 A/B) secured to a first end of the first reflector and a second end cap (6 A/B) secured to a second end of the first reflector.
Ozeki does not expressly disclose the modular lighting assembly comprising a second lighting assembly comprising: a second elongated heat sink supporting at least one second LED for emitting light; a second reflector disposed proximate to the second heat sink, wherein the second reflector comprises a second front surface for receiving 
St Ives, also in the elongated lighting art, discloses a first and second lighting assembly (as seen in fig. 4) comprising a third end cap (one of middle 38s) secured to a first end of the second reflector and a fourth end cap (the other of the middle end caps) secured to a second end of the second reflector; wherein one of the first end cap and the second end cap is releasably connectable (gasket connection of [0014]) to at least one of the third end cap and the fourth end cap.
Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the Ozeki lighting with a second lighting assembly comprising: a second elongated heat sink supporting at least one second LED for emitting light; a second reflector disposed proximate to the second heat sink, wherein the second reflector comprises a second front surface for receiving the light from the at least one second LED; a third end cap secured to a first end of the second reflector and a fourth end cap secured to a second end of the second reflector; wherein one of the first end cap and the second end cap is releasably the motivation would have been to join two lighting assemblies together to form a lighting system. 
Regarding Claim 13, Ozeki in view of St Ives teaches the modular lighting assembly of claim 12 wherein one of the first end cap and the second end cap is releasably connectable to at least one of the third end cap and the fourth end cap using a snap-fit connection (the gasket connection is press fit into place).
Regarding Claim 14, Ozeki in view of St Ives teaches the modular lighting assembly of claim 12 further comprising a cable connector for electrically connecting the first lighting assembly to the second lighting assembly (as stated in St Ives “[0020] As also depicted in both the cylindrical connect element 34 and the cylinder 52 are hollow so as to allow electrical wiring or couplings to be fed through and interconnected prior to the respective fixtures being secured together”). 
Regarding Claim 15, Ozeki in view of St Ives teaches the modular lighting assembly of claim 12 wherein the first lighting assembly has a first length and the second lighting assembly has a second length, wherein the first length is different than the second length (as stated in [0013] of St Ives “the lengths of each fixture may be the same or they may be different.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R STERN whose telephone number is (571)270-3350.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB R STERN/Examiner, Art Unit 2879   



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878